          Case 1:20-cr-00653-RA Document 84 Filed 09/15/21 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007




                                                      September 15, 2021


BY ECF

The Honorable Ronnie Abrams                                                    Application granted.
United States District Judge
Southern District of New York                                                  SO ORDERED.
40 Foley Square
New York, New York 10007
                                                                               _____________________
                                                                               Ronnie Abrams, U.S.D.J.
       Re:     United States v. Rasulov, et al., 20 Cr. 653 (RA)               September 15, 2021


Dear Judge Abrams:


         The Government respectfully submits this letter pursuant to the Court’s order dated August
16, 2021, which directed the parties to provide an update to the Court regarding the July 26, 2021
letter submitted by a2b Transportation, Inc. (“a2b”), within 30 days. (Dkt. No. 78).

         In its July 26, 2021 letter, a2b indicated that it was seeking the return of the seized funds
in order to repay an Economic Injury Disaster Loan it received from the Small Business
Administration (“SBA”). The Government has conferred with a2b via telephone and email over
the last 30 days, and has indicated a willingness to resolve the claim by returning the funds directly
to the SBA, the original source of the funds. Counsel for a2b has informed the Government that
a2b would not agree to such a resolution. Accordingly, the Government has asked counsel for a2b
to provide documentation that would support the statements made to the SBA in the loan
application, and that would indicate that the funds obtained from the SBA were actually used for
permissible purposes under the SBA regulations. On September 10, 2021, counsel for a2b provided
some documentation to the Government, and indicated that counsel is attempting to obtain further
           Case 1:20-cr-00653-RA Document 84 Filed 09/15/21 Page 2 of 2

Hon. Ronnie Abrams                                                                           Page 2
September 15, 2021


documentation. The parties anticipate that this documentation may clarify whether they will be
able to resolve their dispute over these funds. Accordingly, the parties jointly respectfully request
that they be permitted to provide a further update in approximately 30 days.


                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      United States Attorney for
                                                      the Southern District of New York


                                                 By: ____________________________
                                                     Thane Rehn
                                                     Cecilia Vogel
                                                     Assistant United States Attorneys
                                                     (212) 637-2354/1084

cc: Roman Leonov, Esq. (via email and ECF)
